Citation Nr: 1336470	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1980 and from September to October 1990; he also had many years of service in the Air Force National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified in support of his claims at a hearing at the RO before a local Decision Review Officer (DRO).  The Veteran also later that same year, in September 2011, testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of the proceedings are of record.


FINDING OF FACT

It is just as likely as not the Veteran's bilateral hearing loss and tinnitus are consequences of noise exposure during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss and tinnitus are the result of injury - namely, acoustic trauma - incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Here, though, because the Board is fully granting these claims it is unnecessary to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.

Legal Criteria and Analysis

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in the line of duty during active military service or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition, certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For a showing of chronic disease in service, or with an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection, however, based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By regulation, sensorineural hearing loss is subject to service connection based on continuity of symptomatology as an "organic disease of the nervous system".  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  
M21-1MR III.iv.4.B.12.a.

Tinnitus, on the other hand, is not a condition identified in § 3.309(a) as chronic, per se, so resultantly is not subject to this alternative continuity of symptomatology proof and pleading exception provided by § 3.303(b).  Still, tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  

So, by its very nature, it is an inherently subjective condition.  Therefore, the Veteran is competent even as a layman to proclaim having experienced continuous tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

After determining the competency and credibility of evidence, the Board must then weigh its consequent probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).

As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The claims file does not contain the complete service treatment records (STRs) from the Veteran's period of active duty service, although they appear to have been in the file at the time of a prior April 2007 rating decision that adjudicated and denied several other, unrelated, claims of entitlement to service connection for back pain with secondary effects, right and left knee pain, a hip condition, a circumcision, a skin disorder, and tiredness/fatigue.  Nevertheless, his National Guard records are available, even now, and they show his military occupational specialty (MOS) in service was ground equipment technician, which he testified involved significant noise exposure on the flight line.  See pages 3 and 4 of the videoconference hearing transcript.  In light of his MOS, the Board concedes he was repeatedly exposed to excessively loud noise during his service and likely as a result sustained relevant injury to his ears (acoustic trauma).  See 38 U.S.C.A. § 1154(a) (requiring that VA consider the circumstances, conditions, and hardships of a Veteran's service to determine whether they are consistent with the type of activity and consequent injury alleged).  He also testified there were other occasions, as well, when he was exposed to excessively loud noise - such as during aircraft sortie missions - indeed, to the point that he had markedly reduced hearing acuity for two or three days afterwards.  See page 5 of the videoconference hearing transcript.  Moreover, he testified that after service he was employed generally just in office work and that there were no hobbies involving exposure to loud noises (e.g., hunting, machine work, etc.).  See page 7 of the DRO hearing transcript.  So there would be no noise exposure in these other capacities to account for any present-day hearing loss or tinnitus.

His lay testimony is competent to establish symptoms he had in service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge).  Further, the Board cannot determine that his lay testimony lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records (STRs).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).


That said, also the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

But, here, given his MOS and the type of activity apparently intrinsic to his particular responsibility, the Board finds the suggestion of intermittent hearing difficulty and tinnitus during service also credible and therefore ultimately probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

He is also shown to have a ratable hearing loss disability according to 38 C.F.R. § 3.385 and tinnitus based on the findings of his September 2009 VA audio compensation examination.  So two of the three requirements for service connection are met - those being proof of relevant injury in service and proof he currently has the alleged disabilities.

There is conflicting medical evidence regarding whether the claimed disabilities are a result of the noise exposure during his service.  On the one hand, the VA compensation examiner provided an opinion against the claims on the basis that the Veteran's hearing was normal in service and since had had just a mild hearing loss at 600 Hertz in his right ear in 1998 while in the Air National Guard.  This commenting VA audiologist added there was no evidence to support delayed onset of noise-induced hearing loss.


Regarding the tinnitus, she stated there was no objective test to determine the presence of tinnitus and it was not reported while on active duty.  This then apparently was her reason for also disassociating it from the Veteran's service.

Conversely, Dr. W.P., the Veteran's family physician of 30 years, submitted a March 2010 statement instead offering opinions in favor of the claims based on the Veteran's exposure to high frequency noise secondary to jet engines during service.  This doctor added that that exposure put the Veteran at high risk for tinnitus and high frequency hearing loss, which it is shown he later developed.

These medical opinions for and against the claim are equally probative of the determinative issue of causation because each provides explanatory rationale for associating or disassociating the Veteran's bilateral hearing loss and tinnitus to or from the noise exposure during his service.  When, as here, the evidence is in equipoise in deciding the claims, the Veteran is afforded the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which in this particular instance it is.  Accordingly, the criteria for establishing entitlement to service connection for bilateral hearing loss and tinnitus have been approximated, and service connection will be granted.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


